Citation Nr: 0033424	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  93-27 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1984 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's case was remanded in 
February 2000 for additional development.  It is again before 
the Board for appellate review.

The Board noted in February 2000 that the veteran's claim for 
service connection for a right ear nodule and for an 
increased rating for service-connected maxillary sinusitis 
had been pending since July 1996.  It is does not appear that 
any further action has been taken with regard to the claim 
since the Board's February 2000 remand.  The RO's attention 
is again directed to the veteran's pending claim for 
appropriate action.

Finally, the Board denied the veteran's claim for entitlement 
to service connection for lumbosacral strain in its February 
2000 decision.  The basis of the denial was that the claim 
was not well grounded.  The standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (to be codified at Chapter 51 of United States 
Code), Public Law 106-475, 114 Stat. 2096, ___ (2000).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  In addition, the VCAA provides that, in 
cases where claimants have a prior final claim denied as not 
well grounded, they have two years from the date of the 
enactment of the VCAA to request readjudication of their 
claim under subsection 7(b) of the VCAA. 





REMAND

The veteran's service medical records for the period from 
February 1980 to March 1984 reflect several instances of 
treatment for complaints of right knee pain beginning in 
April 1982.  He was afforded x-rays and arthrogram studies, 
which were essentially negative.  Several subsequent entries 
reported an impression of internal derangement of the right 
knee or probable torn meniscus of the right knee.  An 
orthopedic consultation was prepared in November 1983 but 
there is no indication that any further evaluation occurred 
prior to the veteran's discharge in March 1984.

The veteran originally submitted a claim for disability 
compensation for a right knee disorder in March 1984.  The 
veteran was afforded a VA examination in April 1984.  The 
examiner reported a full range of motion of the right knee 
with no instability or laxity.  X-rays of the right knee were 
interpreted as normal.  The veteran's claim was denied in 
June 1984, in part, because the April 1984 VA examination 
showed no residual right knee problems.

The veteran testified at a Travel Board hearing in December 
1999 that he was still in the U. S. Air Force Reserves.  
Microfiche records in the claims file document continued 
Reserve service with some extended periods of active duty in 
the years between 1985 and 1994.  However, there are only 
scattered service medical records associated with the claims 
file beyond 1984, mostly copies of physical examinations, 
with the most recent dated in 1991.  Further, the available 
records do not show the status of the veteran's Reserve 
service, e.g. active, inactive, beyond 1994.  The Board finds 
that an attempt must be made to secure all outstanding SMRs 
pertaining to the veteran's Reserve service, both active and 
inactive.  See Hayre v. West, 188 F.3d 1327, (Fed. Cir. 
1999); VCAA § 3(a) (to be codified at 38 U.S.C. 
§ 5103A(c)(1)).  Also, a complete record of the periods of 
service in the Reserves must be obtained and associated with 
the claims file.

The RO obtained and associated with the claims file VA 
treatment records for the period from May 1991 to March 2000.  
The records reflect that the veteran was first treated for 
right knee complaints in 1993.  The veteran gave a 10-year 
history of problems with no specific injury.  The veteran 
underwent right knee arthroscopic surgery in March 1994.  The 
operative report noted a postoperative diagnosis of 
chondromalacia of the right knee.  A torn meniscus was not 
found during surgery.  The VA records reflect a period of 
recovery, but there is no indication of ongoing treatment for 
the right knee such as to indicate a current disability.  
Moreover, the VA records do not provide any nexus between the 
diagnosed chondromalacia and any period of service.

The Board finds that a VA medical examination is also 
required to assist in making a decision in this claim.  See 
VCAA § 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  The 
available SMRs document a right knee problem in service, the 
VA treatment records document treatment for a right knee 
problem subsequent to two different periods of active duty, 
and the veteran alleges that he continues to experience a 
right knee problem.  

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be contacted and 
requested to provide the necessary 
information so that copies of all SMRs 
subsequent to March 1984 can be obtained 
and associated with the claims file.  
These records should include physical 
examination reports as well as treatment 
records and any diagnostic studies 
completed.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
SMRs. In addition, the RO should request 
service personnel records for the veteran 
to document all periods of service, to 
include active and inactive duty, 
subsequent to 1984.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
file.

3.  Upon the completion of the action 
requested in paragraphs 1 through 3, the 
RO should schedule the veteran for VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  Any necessary 
tests should be conducted, including x-
rays, which the examiner deems necessary.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
provide an assessment as to whether it is 
at least as likely as not that any 
current right knee disorder is related to 
any incident of service.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


